Title: From George Washington to Samuel Vaughan, 6 April 1784
From: Washington, George
To: Vaughan, Samuel



Sir,
Mount Vernon 6th April 1784

Your favor of the 5th of Feby was long on its way to me. I scarcely knew in what terms to express my sense of your politeness, & the obligation you have laid me under by your order for the marble chimney piece & pair of glass Jarendoles; but be assured Sir, this instance of your attention has made an impression, which never will be forgotten. You have much obliged me also by giving your sentiments respecting my room.
Altho’ you have suspended your visit to Virginia, I would fain flatter myself that you have not laid it altogether aside. I expect to be in Philada about the first of May, when I shall have an opportunity of thanking you in person for your great politeness to me, & to assure you of the esteem & regard with which I have the honor to be Dr Sir Yr Mo[s]t obedt humble Servt

G: Washington

